CONSOLIDATED-TOMOKA LAND CO.
PERFORMANCE SHARE AWARD AGREEMENT

This Performance Share Award Agreement (this “Agreement”) is made as of the
____ day of ____, 202_ (the “Grant Date”), by and between CONSOLIDATED-TOMOKA
LAND CO., a Florida corporation (the “Company”), and ______________ (“Grantee”).

Background

The Company has adopted the Second Amended and Restated Consolidated-Tomoka Land
Co. 2010 Equity Incentive Plan  (the “Plan”), which is administered by the
Compensation Committee of the Company’s Board of Directors (the
“Committee”).  Section 8 of the Plan provides that the Committee shall have the
discretion and right to grant Performance Shares, subject to the terms and
conditions of the Plan and any additional terms provided by the Committee.  The
Committee has granted Performance Shares to Grantee as of the Grant Date
pursuant to the terms of the Plan and this Agreement.  Grantee desires to accept
the grant of Performance Shares and agrees to be bound by the terms and
conditions of the Plan and this Agreement.  Unless otherwise defined herein,
capitalized terms used herein shall have the meaning ascribed to such terms in
the Plan.

Agreement

1. Award of Performance Shares.  Subject to the terms and conditions provided in
this Agreement and the Plan, the Company hereby grants to Grantee [SHARE NUMBER
IN WORDS] ([SHARE NUMBER IN NUMBERS]) Performance Shares (the “Performance
Shares”) as of the Grant Date.  The extent to which Grantee’s rights and
interest in the Performance Shares become vested and non-forfeitable shall be
determined in accordance with the provisions of Section 2 of this
Agreement.  The grant of the Performance Shares is made in consideration of the
services to be rendered by Grantee to the Company.

2. Performance Vesting. 

(a) The vesting of Grantee’s rights and interest in the Performance Shares shall
be determined in accordance with the performance vesting criteria set forth in
Exhibit A hereto.  In addition to such vesting criteria, Grantee must remain in
continuous employment with the Company or one of its Subsidiaries from the Grant
Date through the end of the Performance Period in order to have a vested and
nonforfeitable right to the Performance Shares, and any termination of
employment prior to the end of the Performance Period shall result in the
forfeiture of the Performance Shares.  Notwithstanding the foregoing, Grantee’s
rights and interest in the Performance Shares, unless previously forfeited,
shall fully vest upon Grantee’s termination of employment (a) without “Cause”
(as defined below) or (b) for “Good Reason” (as defined below), in each case, at
any time during the 24-month period following a Change in Control (as defined
below).

(b) “Cause” shall have the meaning ascribed to such term in Grantee’s employment
or similar agreement with the Company; provided, that if Grantee is not a party
to such an agreement with the Company, then “Cause” shall mean (i) Grantee’s
arrest

-1-




or conviction for, plea of nolo contendere to, or admission of the commission
of, any act of fraud, misappropriation, or embezzlement, or a criminal felony
involving dishonesty or moral turpitude; (ii) a breach by Grantee of any
material provision of this Agreement or any employment or similar agreement,
provided that Grantee is given reasonable notice of, and a reasonable
opportunity to cure within thirty (30) days of such notice (if such breach is
curable), any such breach; (iii) any act or intentional omission by Grantee
involving dishonesty or moral turpitude; (iv) Grantee’s material failure to
adequately perform his or her duties and responsibilities as such duties and
responsibilities are, from time to time, in the Company’s discretion, determined
and after reasonable notice of, and a reasonable opportunity to cure within
thirty (30) days of such notice (if such breach is curable), any such breach; or
(iv) any intentional independent act by Grantee that would cause the Company
significant reputational injury. 

(c) “Change in Control” means any of the following events: (i) any person (as
such term is used in Section 13(d) of the Securities Exchange Act of 1934 (the
“Exchange Act”)) or group (as such term is defined in Sections 3(a)(9) and
13(d)(3) of the Exchange Act), other than a subsidiary of the Company or any
employee benefit plan (or any related trust) of the Company or a subsidiary,
becomes the beneficial owner of 50% or more of the Company’s outstanding voting
shares and other outstanding voting securities that are entitled to vote
generally in the election of directors (“Voting Securities”); (ii) approval by
the shareholders of the Company and consummation of either of the following: (A)
a merger, reorganization, consolidation or similar transaction (any of the
foregoing, a “Merger”) as a result of which the persons who were the respective
beneficial owners of the outstanding Common Stock and/or the Voting Securities
immediately before such Merger are not expected to beneficially own, immediately
after such Merger, directly or indirectly, more than 50% of, respectively, the
outstanding voting shares and the combined voting power of the voting securities
resulting from such merger in substantially the same proportions as immediately
before such Merger; or (B) a plan of liquidation of the Company or a plan or
agreement for the sale or other disposition of all or substantially all of the
assets of the Company; or (iii) a change in the composition of the Board such
that, during any 12-month period, the individuals who, as of the beginning of
such period, constitute the Board (the “Existing Board”) cease for any reason to
constitute more than 50% of the Board; provided, however, that any individual
becoming a member of the Board subsequent to the beginning of such period whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least two-thirds of the directors immediately prior to the date
of such appointment or election will be considered as though such individual
were a member of the Existing Board.

(d) “Good Reason” shall have the meaning ascribed to such term in Grantee’s
employment or similar agreement with the Company; provided, that if Grantee is
not a party to such an agreement with the Company, then “Good Reason” shall mean
a material reduction in Grantee’s compensation or employment related benefits,
or a material change in Grantee’s status, working conditions or management
responsibilities.  Unless provided otherwise in Grantee’s employment or similar
agreement, Grantee’s termination of employment shall not constitute a
termination for Good Reason unless Grantee first provides written notice to the
Company of the existence of the Good Reason within sixty (60) days following the
effective date of the occurrence of the Good Reason, and the Good

-2-




Reason remains uncorrected by the Company for more than thirty (30) days
following such written notice of the Good Reason from Grantee to the Company,
and the effective date of Grantee’s termination of employment is within one (1)
year following the effective date of the occurrence of the Good Reason.

3. Shareholder Rights; Restrictions on Transfer.  

(a) Grantee shall not have any right to vote any Performance Shares and shall
not receive any dividends with respect to any unvested Performance Shares.
 Notwithstanding the foregoing, if the Company declares and pays dividends on
its outstanding Shares during the Performance Period, Grantee will be entitled
to have dividend equivalents accrued with respect to the Performance
Shares.  Such dividend equivalents shall vest or be forfeited in the same manner
and to the same extent as the Performance Shares to which they relate, and
shall, to the extent they become vested, be paid to Grantee in cash no later
than sixty (60) days after the conclusion of the Performance Period.

(b) Except as otherwise provided for in Section 12 of the Plan, the Performance
Shares may not be sold, assigned, transferred, pledged or otherwise disposed of
by Grantee.  Any attempt to transfer the Performance Shares in violation of this
Section 3(b) shall render the Performance Shares null and void.

4. Taxes.  Grantee shall pay to the Company all applicable federal, state and
local income and employment taxes (including taxes of any foreign jurisdiction)
which the Company is required to withhold at any time with respect to the
Performance Shares.  Such payment shall be made in full, at Grantee’s election,
in cash or check, by withholding from Grantee’s next normal payroll, or by the
tender of Shares of the Company’s common stock (including the withholding of
Shares otherwise issuable upon vesting of the Performance Shares, provided that
the number of Shares so withheld does not exceed the amount necessary to satisfy
the maximum statutory tax rates in Grantee’s applicable jurisdictions).  Shares
tendered or withheld as payment of required withholding shall be valued at the
closing price per share of the Company’s common stock on the date such
withholding obligation arises.

5. No Effect on Employment or Rights under Plan.  Nothing in the Plan or this
Agreement shall confer upon Grantee the right to continue in the employment of
the Company or affect any right which the Company may have to terminate the
employment of Grantee regardless of the effect of such termination of employment
on the rights of Grantee under the Plan or this Agreement.  If Grantee’s
employment is terminated for any reason whatsoever (and whether lawful or
otherwise), Grantee will not be entitled to claim any compensation for or in
respect of any consequent diminution or extinction of Grantee’s rights or
benefits (actual or prospective) under this Agreement or any Award (including
any unvested portion of any Performance Shares) or otherwise in connection with
the Plan.  The rights and obligations of Grantee under the terms of Grantee’s
employment with the Company or any Subsidiary will not be affected by Grantee’s
participation in the Plan or this Agreement, and neither the Plan nor this
Agreement form part of any contract of employment between Grantee and the
Company or any Subsidiary.  The granting of Awards (including the Performance
Shares) under the Plan is entirely at the discretion of the

-3-




Committee, and Grantee shall not in any circumstances have any right to be
granted any other award concurrently or in the future.

6. Governing Law; Compliance with Law.

(a) This Agreement shall be construed and enforced in accordance with the laws
of the State of Florida without regard to conflict of law principles.

(b) The issuance and transfer of Performance Shares shall be subject to
compliance by the Company and Grantee with all applicable requirements of
federal and state securities laws and with all applicable requirements of any
stock exchange on which the Company’s securities may be listed.  No Performance
Shares, or any share of common stock underlying such Performance Shares, shall
be issued or transferred unless and until any then applicable requirements of
state and federal laws and regulatory agencies have been fully complied with to
the satisfaction of the Company and its counsel.

(c) A legend may be placed on any certificate(s) or other document(s) delivered
to Grantee indicating restrictions on transferability of the Performance Shares
pursuant to this Agreement or any other restrictions that the Committee may deem
advisable under the rules, regulations and other requirements of any applicable
federal or state securities laws or any stock exchange on which the Company’s
securities may be listed.

7. Successors.  This Agreement shall inure to the benefit of, and be binding
upon, the Company and Grantee and their heirs, legal representatives, successors
and permitted assigns.

8. Severability.  In the event that any one or more of the provisions or portion
thereof contained in this Agreement shall for any reason be held to be invalid,
illegal or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.

9. Entire Agreement.  Subject to the terms and conditions of the Plan, which are
incorporated herein by reference, this Agreement expresses the entire
understanding and agreement of the parties hereto with respect to such terms,
restrictions and limitations.

10. Headings.  Section headings used herein are for convenience of reference
only and shall not be considered in construing this Agreement.

11. Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument.  Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

12. No Impact on Other Benefits.  The value of the Performance Shares is not
part of Grantee’s normal or expected compensation for purposes of calculating
any severance, retirement, welfare, insurance or similar employee benefit.



-4-




13. Additional Acknowledgements.  By their signatures below, Grantee and the
Company agree that the Performance Shares are granted under and governed by the
terms and conditions of the Plan and this Agreement.  Grantee has reviewed in
their entirety the prospectus that summarizes the terms of the Plan and this
Agreement, has had an opportunity to request a copy of the Plan in accordance
with the procedure described in the prospectus, has had an opportunity to obtain
the advice of counsel prior to executing this Agreement and fully understands
all provisions of the Plan and this Agreement.  Grantee hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions relating to the Plan and this Agreement.

 

[The balance of this page is intentionally blank.]





-5-




IN WITNESS WHEREOF, the Company and Grantee have executed this Agreement as of
the Grant Date set forth above.

CONSOLIDATED-TOMOKA LAND CO.

 

 

 

BY:________________________________

     Name:_________________________

   Chairman, Compensation Committee

 

 

I have read the Second Amended and Restated Consolidated-Tomoka Land Co. 2010
Equity Incentive Plan adopted on April 25, 2018, and by my signature I agree to
be bound by the terms and conditions of said Plan and this Agreement.

 

Date:

Name:

 

 

 

 

 

 



-6-




EXHIBIT A

VESTING OF PERFORMANCE SHARES (3-YEAR PERFORMANCE)

1. Vesting of Performance Shares:

The number of Performance Shares that shall vest under this Agreement shall be
based upon the following performance goal: The Company’s Total Shareholder
Return as compared to the Total Shareholder Return of the Comparison Group
during the Performance Period, as further described below.  Upon (a) the
expiration of the Performance Period, and (b) the Committee’s determination and
certification of the extent to which the performance goal has been achieved, the
Participant shall become vested in the number of Performance Shares that
corresponds to the level of achievement of the performance goal set forth below
that is certified by the Committee.  Such determination and certification shall
occur no later than sixty (60) days after the conclusion of the Performance
Period.

1. Determination of Comparison Group: 

The “Comparison Group” used for purposes of this Exhibit A shall consist of the
150 companies comprising the MSCI US REIT Index as of the date of this
Agreement, which companies are listed on the attached Schedule A-1.

If a company in the Comparison Group experiences a bankruptcy event during the
Performance Period, the company will remain in the Comparison Group and its
stock price will continue to be tracked for purposes of the Total Shareholder
Return calculation.  If the company is subsequently acquired or goes private,
the provisions below will apply.  If the company liquidates, the company will
remain in the Comparison Group and its Ending Stock Price will be reduced to
zero.

If a company in the Comparison Group is acquired by another company in the
Comparison Group, the acquired company will be removed from the Comparison Group
and the surviving company will remain in the Comparison Group.

If a company in the Comparison Group is acquired by a company not in the
Comparison Group, the acquired company will remain in the Comparison Group, and
its Ending Stock Price will be equal to the value per share of the consideration
paid to the shareholders of the acquired company in the transaction.  The
surviving company in such transaction will not be added to the Comparison Group.

If a company in the Comparison Group ceases to be a public company due to a
going private transaction, the company will remain in the Comparison Group, and
its Ending Stock Price shall be equal to the value per share of the
consideration paid to the shareholders of the target company in the transaction.



Schedule A-1, page 1 of 4

Schedule A-1, page 1 of 4




1. Calculation of Total Shareholder Return:

“Total Shareholder Return” for the Company and each company in the Comparison
Group shall include dividends paid and shall be determined as follows:

Total Shareholder Return

=

Change in Stock Price + Dividends Paid

Beginning Stock Price

“Beginning Stock Price” shall mean the average closing sale price of one (1)
share of common stock for the twenty (20) trading days immediately prior to the
first day of the Performance Period, as reported by the New York Stock Exchange,
such other national securities exchange on which the stock is traded or, if the
stock is traded over-the-counter, the OTC Bulletin Board, Pink OTC Markets Inc.
or other applicable reporting organization.  The Beginning Stock Price shall be
appropriately adjusted to reflect any stock splits, reverse stock splits or
stock dividends during the Performance Period.

“Change in Stock Price” shall mean the difference between the Ending Stock Price
and the Beginning Stock Price.

“Dividends Paid” shall mean the total of all cash and in-kind dividends paid on
(1) share of stock during the Performance Period.

“Ending Stock Price” shall mean the average closing sale price of one (1) share
of common stock for the twenty (20) trading days immediately prior to the last
day of the Performance Period, except as otherwise provided under “Determination
of Comparison Group” above.  Such closing sale prices shall be as reported by
the New York Stock Exchange, such other national securities exchange on which
the stock is traded or, if the stock is traded over-the-counter, the OTC
Bulletin Board, Pink OTC Markets Inc. or other applicable reporting
organization.

“Performance Period” shall mean the period commencing on January 1, 202_ and
ending on December 31, 202_.

1. Calculation of Percentile Rank:

Following the Total Shareholder Return determination for the Company and the
companies in the Comparison Group, the “Company Rank” within the Comparison
Group shall be determined by listing each company in the Comparison Group
(including the Company) from the highest Total Shareholder Return to lowest
Total Shareholder Return and counting up to the Company from the company with
the lowest Total Shareholder Return.





Schedule A-1, page 1 of 4

Schedule A-1, page 1 of 4




The Company’s “Percentile Rank” shall then be determined as follows:

Percentile Rank for Comparison Group

 

 

=

 

 

Company Rank in Comparison Group

Total Number of Companies in the Comparison Group Including the Company

 

In the event that the Company’s Total Shareholder Return for the Performance
Period is equal to the Total Shareholder Return(s) of one or more other
companies in the Comparison Group for that same period, the Company’s Total
Shareholder Return Percentile Rank will be determined by ranking the Company’s
Total Shareholder Return for that period as being greater than such other
companies in the Comparison Group.

 

1.



Calculation of Number of Vested Performance Shares:

The percent of Performance Shares that vest shall then be determined based on
the following chart:

Company’s Percentile Rank

 

Percent of Performance Shares to Vest

67th and above

 

150%

51st

 

100%

34th

 

50%

Below 34th

 

0%

Interpolation shall be used to determine the percent of Performance Shares that
vest in the event the Company’s Percentile Rank does not fall directly on one of
the ranks listed in the above chart.  Once the percent of Performance Shares to
vest has been determined, the percent shall be multiplied by the number of
Performance Shares awarded to determine the actual number of Performance Shares
that vest, rounded to the next highest whole share.  All Performance Shares that
do not vest in accordance with this Exhibit A shall be automatically forfeited
and canceled.

6.Absolute TSR Governor:

Notwithstanding anything set forth in Section 5 above, and regardless of the
Company’s Percentile Rank, if the Company’s Total Shareholder Return for the
Performance Period does not exceed 6% per annum, then the number of Performance
Shares that vest pursuant to Section 5 shall not exceed 100% of the number of
Performance Shares granted.

 

 

 

 



Schedule A-1, page 1 of 4

Schedule A-1, page 1 of 4




SCHEDULE A-1

Comparison Group

CompanyTicker

ACADIA REALTY TRUSTNYSE:AKR

AGREE REALTY CORPORATIONNYSE:ADC

ALEXANDER & BALDWIN, INC.NYSE:ALEX

ALEXANDER'S, INC.NYSE:ALX

ALEXANDRIA REAL ESTATE EQUITIES, INC.NYSE:ARE

AMERICAN ASSETS TRUST, INC.NYSE:AAT

AMERICAN CAMPUS COMMUNITIES, INC.NYSE:ACC

AMERICAN FINANCE TRUST, INC.NasdaqGS:AFIN

AMERICAN HOMES 4 RENTNYSE:AMH

AMERICOLD REALTY TRUSTNYSE:COLD

APARTMENT INVESTMENT AND MANAGEMENT COMPANYNYSE:AIV

APPLE HOSPITALITY REIT, INC.NYSE:APLE

ARMADA HOFFLER PROPERTIES, INC.NYSE:AHH

ASHFORD HOSPITALITY TRUST, INC.NYSE:AHT

AVALONBAY COMMUNITIES, INC.NYSE:AVB

BOSTON PROPERTIES, INC.NYSE:BXP

BRAEMAR HOTELS & RESORTS, INC.NYSE:BHR

BRANDYWINE REALTY TRUSTNYSE:BDN

BRIXMOR PROPERTY GROUP INC.NYSE:BRX

CAMDEN PROPERTY TRUSTNYSE:CPT

CARETRUST REIT, INC.NasdaqGS:CTRE

CEDAR REALTY TRUST, INC.NYSE:CDR

CHATHAM LODGING TRUSTNYSE:CLDT

CITY OFFICE REIT, INC.NYSE:CIO

COLONY CAPITAL, INC.NYSE:CLNY

COLUMBIA PROPERTY TRUST, INC.NYSE:CXP

COMMUNITY HEALTHCARE TRUST INCORPORATEDNYSE:CHCT

CORECIVIC, INC.NYSE:CXW

COREPOINT LODGING INC.NYSE:CPLG

CORESITE REALTY CORPORATIONNYSE:COR

CORPORATE OFFICE PROPERTIES TRUSTNYSE:OFC

COUSINS PROPERTIES INCORPORATEDNYSE:CUZ

CUBESMARTNYSE:CUBE

CYRUSONE INC.NasdaqGS:CONE

DIAMONDROCK HOSPITALITY COMPANYNYSE:DRH

DIGITAL REALTY TRUST, INC.NYSE:DLR

DIVERSIFIED HEALTHCARE TRUSTNasdaqGS:DHC

DOUGLAS EMMETT, INC.NYSE:DEI

DUKE REALTY CORPORATIONNYSE:DRE

EASTERLY GOVERNMENT PROPERTIES, INC.NYSE:DEA

EASTGROUP PROPERTIES, INC.NYSE:EGP

EMPIRE STATE REALTY TRUST, INC.NYSE:ESRT

EPR PROPERTIESNYSE:EPR

EQUINIX, INC. (REIT)NasdaqGS:EQIX

 



Schedule A-1, page 1 of 4

Schedule A-1, page 1 of 4



 

CompanyTicker

EQUITY COMMONWEALTHNYSE:EQC

EQUITY LIFESTYLE PROPERTIES, INC.NYSE:ELS

EQUITY RESIDENTIALNYSE:EQR

ESSENTIAL PROPERTIES REALTY TRUST, INC.NYSE:EPRT

ESSEX PROPERTY TRUST, INC.NYSE:ESS

EXTRA SPACE STORAGE INC.NYSE:EXR

FEDERAL REALTY INVESTMENT TRUSTNYSE:FRT

FIRST INDUSTRIAL REALTY TRUST, INC.NYSE:FR

FOUR CORNERS PROPERTY TRUST, INC.NYSE:FCPT

FRANKLIN STREET PROPERTIES CORP.AMEX:FSP

FRONT YARD RESIDENTIAL CORPORATIONNYSE:RESI

GAMING AND LEISURE PROPERTIES, INC.NasdaqGS:GLPI

GETTY REALTY CORP.NYSE:GTY

GLADSTONE COMMERCIAL CORPORATIONNasdaqGS:GOOD

GLOBAL MEDICAL REIT INC.NYSE:GMRE

GLOBAL NET LEASE, INC.NYSE:GNL

HANNON ARMSTRONG SUSTAINABLE INFRASTRUCTURE CAPITAL, INC. NYSE:HASI

HEALTHCARE REALTY TRUST INCORPORATEDNYSE:HR

HEALTHCARE TRUST OF AMERICA, INC.NYSE:HTA

HEALTHPEAK PROPERTIES, INC.NYSE:PEAK

HERSHA HOSPITALITY TRUSTNYSE:HT

HIGHWOODS PROPERTIES, INC.NYSE:HIW

HOST HOTELS & RESORTS, INC.NYSE:HST

HUDSON PACIFIC PROPERTIES, INC.NYSE:HPP

INDEPENDENCE REALTY TRUST, INC.NYSE:IRT

INDUSTRIAL LOGISTICS PROPERTIES TRUSTNasdaqGS:ILPT

INNOVATIVE INDUSTRIAL PROPERTIES, INC.NYSE:IIPR

INVESTORS REAL ESTATE TRUSTNYSE:IRET

INVITATION HOMES INC.NYSE:INVH

IRON MOUNTAIN INCORPORATEDNYSE:IRM

ISTAR INC.NYSE:STAR

JBG SMITH PROPERTIESNYSE:JBGS

JERNIGAN CAPITAL, INC.NYSE:JCAP

KILROY REALTY CORPORATIONNYSE:KRC

KIMCO REALTY CORPORATIONNYSE:KIM

KITE REALTY GROUP TRUSTNYSE:KRG

LEXINGTON REALTY TRUSTNYSE:LXP

LIFE STORAGE, INC.NYSE:LSI

LTC PROPERTIES, INC.NYSE:LTC

MACK‐CALI REALTY CORPORATIONNYSE:CLI

MEDICAL PROPERTIES TRUST, INC.NYSE:MPW

MGM GROWTH PROPERTIES LLCNYSE:MGP

MID‐AMERICA APARTMENT COMMUNITIES, INC.NYSE:MAA

MONMOUTH REAL ESTATE INVESTMENT CORPORATIONNYSE:MNR

 



Schedule A-1, page 2 of 4

Schedule A-1, page 2 of 4



 

CompanyTicker

NATIONAL HEALTH INVESTORS, INC.NYSE:NHI

NATIONAL RETAIL PROPERTIES, INC.NYSE:NNN

NATIONAL STORAGE AFFILIATES TRUSTNYSE:NSA

NEW SENIOR INVESTMENT GROUP INC.NYSE:SNR

NEXPOINT RESIDENTIAL TRUST, INC.NYSE:NXRT

OFFICE PROPERTIES INCOME TRUSTNasdaqGS:OPI

OMEGA HEALTHCARE INVESTORS, INC.NYSE:OHI

ONE LIBERTY PROPERTIES, INC.NYSE:OLP

PARAMOUNT GROUP, INC.NYSE:PGRE

PARK HOTELS & RESORTS INC.NYSE:PK

PEBBLEBROOK HOTEL TRUSTNYSE:PEB

PENNSYLVANIA REAL ESTATE INVESTMENT TRUSTNYSE:PEI

PHYSICIANS REALTY TRUSTNYSE:DOC

PIEDMONT OFFICE REALTY TRUST, INC.NYSE:PDM

PREFERRED APARTMENT COMMUNITIES, INC.NYSE:APTS

PROLOGIS, INC.NYSE:PLD

PS BUSINESS PARKS, INC.NYSE:PSB

PUBLIC STORAGENYSE:PSA

QTS REALTY TRUST, INC.NYSE:QTS

REALTY INCOME CORPORATIONNYSE:O

REGENCY CENTERS CORPORATIONNasdaqGS:REG

RETAIL OPPORTUNITY INVESTMENTS CORP.NasdaqGS:ROIC

RETAIL PROPERTIES OF AMERICA, INC.NYSE:RPAI

RETAIL VALUE INC.NYSE:RVI

REXFORD INDUSTRIAL REALTY, INC.NYSE:REXR

RLJ LODGING TRUSTNYSE:RLJ

RPT REALTYNYSE:RPT

RYMAN HOSPITALITY PROPERTIES, INC.NYSE:RHP

SABRA HEALTH CARE REIT, INC.NasdaqGS:SBRA

SAUL CENTERS, INC.NYSE:BFS

SERITAGE GROWTH PROPERTIESNYSE:SRG

SERVICE PROPERTIES TRUSTNasdaqGS:SVC

SIMON PROPERTY GROUP, INC.NYSE:SPG

SITE CENTERS CORP.NYSE:SITC

SL GREEN REALTY CORP.NYSE:SLG

SPIRIT REALTY CAPITAL, INC.NYSE:SRC

STAG INDUSTRIAL, INC.NYSE:STAG

STORE CAPITAL CORPORATIONNYSE:STOR

SUMMIT HOTEL PROPERTIES, INC.NYSE:INN

SUN COMMUNITIES, INC.NYSE:SUI

SUNSTONE HOTEL INVESTORS, INC.NYSE:SHO

TANGER FACTORY OUTLET CENTERS, INC.NYSE:SKT

TAUBMAN CENTERS, INC.NYSE:TCO

TERRENO REALTY CORPORATIONNYSE:TRNO

 



Schedule A-1, page 3 of 4

Schedule A-1, page 3 of 4



 

CompanyTicker

THE GEO GROUP, INC.NYSE:GEO

THE MACERICH COMPANYNYSE:MAC

UDR, INC.NYSE:UDR

UMH PROPERTIES, INC.NYSE:UMH

UNIVERSAL HEALTH REALTY INCOME TRUSTNYSE:UHT

URBAN EDGE PROPERTIESNYSE:UE

URSTADT BIDDLE PROPERTIES INC.NYSE:UBA

VENTAS, INC.NYSE:VTR

VEREIT, INC.NYSE:VER

VICI PROPERTIES INC.NYSE:VICI

VORNADO REALTY TRUSTNYSE:VNO

W. P. CAREY INC.NYSE:WPC

WASHINGTON PRIME GROUP INC.NYSE:WPG

WASHINGTON REAL ESTATE INVESTMENT TRUSTNYSE:WRE

WEINGARTEN REALTY INVESTORSNYSE:WRI

WELLTOWER INC.NYSE:WELL

WHITESTONE REITNYSE:WSR

XENIA HOTELS & RESORTS, INC.NYSE:XHR

 

Schedule A-1, page 4 of 4

Schedule A-1, page 4 of 4

